                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYVLANIA

    US FOODS, INC.,                                            CIVIL ACTION

                   Plaintiff,                                  Case No. 2:19-cv-946-JFC

           v.

    WILLIAM T. KANE a/k/a BILL T. KANE,
    an individual, and RONALD G. LINABURG,
    D.D.S, an individual,

                   Defendants.

    JURY TRIAL DEMANDED.

    RONALD G. LINABURG’S BRIEF IN RESPONSE TO WILLIAM KANE a/k/a BILL T.
    KANE’S MOTION TO DISMISS CROSSCLAIMS AND CROSSMOTION TO DISMISS
                        DEFENDANT’S CROSSCLAIM

           AND NOW, comes Defendant, Ronald G. Linaburg, D.M.D.,1 by and through his

attorneys, Michael P. Oliverio, Esq., John J. Heurich, Jr., Esq. and The Lynch Law Group, LLC,

and in response to Kane’s untimely Motion to Dismiss Crossclaim, moves to dismiss the

Crossclaim of Defendant William T. Kane a/k/a Bill Kane (“Kane”) and in support thereof avers

as follows:

      I.        BRIEF STATEMENT OF FACTS AND PROCEDURAL HISTORY
      On August 2, 2019, Plaintiff initiated this action via Complaint, asserting claims for Breach

of Guarantee and Account Stated against Dr. Ronald Linaburg (“Dr. Linaburg”) and William T.

Kane, aka Bill Kane (“Kane”). See Complaint Doc. 1. These claims arise from a series of unpaid

invoices for various food products and restaurant supplies which 5171 Campbell’s Land

Company, Inc. (“Campbells”), ordered and received from US Foods, Inc. (“US Foods”). ECF



1
 Dr. Linaburg has at all material times possessed, and has held himself out as possessing, a Doctor of Medical
Dentistry (D.M.D.) degree.

                                                         1
No. 1 at ¶¶ 6-10. Both Kane and Dr. Linaburg signed a personal guaranty for the supplier

agreement between US Foods and Campbells. On September 27, 2019, Dr. Linaburg filed his

Answer with Affirmative Defenses and Crossclaim in Response to the Plaintiff’s Complaint. In

this pleading, Dr. Linaburg asserts, inter alia, crossclaims against Kane for Contribution and

Indemnity, as the breaches alleged by US Foods., were due to the conduct of Kane. On

November 6, 2019, Kane filed an untimely Answer with Affirmative Defenses, stating a

Crossclaim against Dr. Linaburg for Contribution. ECF No. 20. On the same day, Kane also filed

an untimely Motion to Dismiss Dr. Linaburg’s Crossclaim. ECF No. 21. In response to Kane’s

untimely Motion to Dismiss, Dr. Linaburg files this instant Reply and moves to dismiss Kane’s

Crossclaim.



   II.      LEGAL STANDARD
         A court may dismiss a pleading that fails to state a claim upon which relief can be granted.

F.R.C.P. 12(b)(6). Dismissal is appropriate under Rule 12(b)(6) when a plaintiff fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Malleus v. George, 641 F.3d

560, 563 (3d Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although

Rule 8 does not require detailed factual allegations, “[a] pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citations omitted). Bald assertions, unsupported conclusions, unwarranted

inferences or sweeping legal conclusions cast in the form of factual allegations are insufficient to

survive a motion to dismiss. Id., at 678-79; see also Morse v. Lower Merion Sch. Dist., 132 F.3d

902, 906 (3d Cir. 1997). When determining the sufficiency of a complaint, the court must: (i)

identify the elements of the claim; (ii) review the complaint to strike conclusory allegations; and



                                                  2
(iii) analyze the well-pled components of the complaint, evaluating whether all the elements of a

claim are sufficiently alleged and legally viable. Malleus, 641 F.3d at 563.




   III.      ARGUMENT


   Based upon prevailing caselaw, the contribution crossclaim filed by Kane fails as a matter of

law. The Pennsylvania Uniform Contribution Among Tortfeasors Act provides for a right of

contribution among joint tortfeasors. 42 Pa.C.S.A. § 8326. “Joint tortfeasors” are defined as two

or more persons jointly or severally liable in tort for the same injury to persons or property [. .

.].” 42 Pa.C.S.A. § 8322. Two or more actors are liable as joint tortfeasors where they “cause a

single harm which cannot be apportioned. . .even though they have acted independently.”

Capone v. Donovan, 480 A.2d 1249, 1251 (Pa. 1984). Under Pennsylvania law, the equitable

obligation of contribution among joint tortfeasors is only available where the underlying action

sounds in tort and is inapplicable to breach of contract actions. EQT Prod. Co. v. Terra Services,

LLC, 179 F. Supp. 3d 486, 493 (W.D. Pa. 2016) (collecting case law).

          The claim for breach of guaranty filed by Plaintiff against Kane sounds in breach of

contract rather than tort, since Kane and Dr. Linaburg signed a personal guaranty. In fact, this

Court has recognized that “[a]n action seeking recovery under a guaranty is essentially a breach

of contract action.” U.S. Bank, N.A. v. Gorman, Civil Action No. 11-612, 2012 WL 2919295, at

*4 (W.D. Pa. June 7, 2012). Plaintiff is seeking damages based upon the personal guaranty he

signed. The alleged harm from which Plaintiff seeks relief does not sound in tort and is based

entirely in contract, therefore there are no joint tortfeasors in this matter, and Kane cannot pursue

a claim for contribution against Dr. Linaburg.



                                                  3
    Portions of Dr. Linaburg’s affirmative defenses state allegations of fraud against Kane. As

stated above, Third Circuit precedent does not permit a right of contribution between co-obligors

on the primary contract. Dr. Linaburg’s affirmative defenses and Crossclaims against Kane

concern his tortious conduct separate from the underlying action. Dr. Linaburg’s crossclaims

against Kane arise from his tortious conduct. As to the contribution crossclaims related to the

breach of guarantee, it appears that this Court will be bound to accept the foregoing law and

dismiss both. Nevertheless, Kane’s crossclaim for contribution against Dr. Linaburg is legally

insufficient.

    IV.     CONCLUSION
    For the foregoing reasons, Kane’s Crossclaim fails to state a claim upon which relief can be

granted. The Crossclaim should be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6).



 Date: December 6, 2019                              Respectfully submitted,

                                                     THE LYNCH LAW GROUP, LLC


                                                     /s/ Michael P. Oliverio
                                                     Michael P. Oliverio, Esq.
                                                     PA ID No. 209399
                                                     John J. Heurich, Jr., Esq.
                                                     PA ID No. 317155
                                                     501 Smith Dr., Suite 3
                                                     Cranberry Township, PA 16066
                                                     moliverio@lynchlaw-group.com
                                                     jheurich@lynchylaw-group.com
                                                     (724) 776-8000
                                                     Counsel for Defendant, Ronald G. Linaburg,
                                                     D.M.D.




                                                 4
                              CERTIFICATE OF SERVICE

      I hereby certify that, on this _____ day of November 2019, a true and correct copy of the

foregoing DEFENDANT LINABURG’S RONALD G. LINABURG’S REPLY TO

WILLIAM KANE a/k/a BILL T. KANE’S MOTION TO DISMISS CROSSCLAIMS AND

CROSSMOTION TO DISMMISS DEFENDANT’S COUNTERCLAIM was served upon the

following via the Court’s CM/ECF System:

                                  Gretchen E. Moore, Esq.
                         Strassburger, McKenna, Gutnick & Gefsky
                              Four Gateway Center, Suite 2200
                                    444 Liberty Avenue
                                   Pittsburgh, PA 15222
                                    Counsel for Plaintiff

                                  Maria Zoee Vathis, Esq.
                             Bryan Cave Leighton Paisner LLP
                                 161 N. Clark Street, 4300
                                    Chicago, IL 60601
                                   Counsel for Plaintiff

                                Dennis M. Blackwell, Esq.
                                 The Blackwell Law Firm
                             Benedum Trees Building, Floor 9
                                   223 Fourth Avenue
                                  Pittsburgh, PA 15222
                 Counsel for Defendant William T. Kane a/k/a Bill T. Kane

                                  Robert O. Lampl, Esq.
                                  Ryan J. Cooney, Esq.
                             Law Offices of Robert O. Lampl
                             Benedum Trees Building, Floor 4
                                   223 Fourth Avenue
                                  Pittsburgh, PA 15222
                 Counsel for Defendant William T. Kane a/k/a Bill T. Kane


                                                  /s/ Michael P. Oliverio
                                                  Michael P. Oliverio, Esq




                                              5
6
